DETAILED ACTION
1.	This is in response to communications: AFCP 04/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims  1-3, 5-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on non-pending/ abandoned status of Application No. 16668675, previously set provisional double patenting rejection is withdrawn.
Yoshida et al. (US 2020/0013468 A1), PARK (US 2019/0139609 A1), Dutta et al. (US 9,842,657 81), and Suito (US 2016/0163395 A1) are the closest prior art of record but they do not teach all the limitations of the claim 1, 8, and 14 (and associated dependent claims) as persuasively argued in Remarks filed 04/05/2021.
Regarding independent claim  1 (and dependent claims 2-3, 5-7), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
Claim 1. A method of concurrently programming a memory, comprising: applying a non-negative voltage on a first bit line coupled to first memory cell; applying a negative voltage on a second bit line coupled to the second memory cell, wherein the negative voltage is generated using 

Regarding independent claim  8 (and dependent claims 9, 11-13), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
Claim 8. A memory controller, comprising: a first terminal coupled to a memory array; the memory controller configured to: apply a non-negative voltage on a first bit line coupled to a first memory cell in the memory array; apply a negative voltage on a second bit line coupled to a second memory cell I the memory array;

Regarding independent claim 14 (and dependent claims 15-16, 18-20), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  

A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 04/05/2021, 04/23/2021 (and 04/20/2021 interview) are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
Based on applicant’s persuasive argument spec and title objections are withdrawn. Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)